t c memo united_states tax_court elena lea morgan weschenfelder and frederick burkhart weschenfelder petitioners v commissioner of internal revenue respondent docket no filed date elena lea morgan weschenfelder and frederick burkhart weschenfelder pro sese donald priver gabriel nunez-lafontaine and kathleen a dombrowski for respondent memorandum findings_of_fact and opinion cohen judge in a notice_of_deficiency sent date respondent determined deficiencies additions to tax and penalties with respect to petitioners’ federal_income_tax for and as follows year deficiency sec_6651 sec_6662 addition_to_tax penalty dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioners are eligible to exclude from their taxable_income wages earned in iraq and in germany during those years pursuant to sec_911 whether they are liable for the late-filing additions to tax and whether they are liable for the substantial_understatement penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners owned a home in texas at all relevant times before during and after the years in issue and they resided in texas when they timely filed the petition petitioners were married and had three children petitioners’ employment and activities petitioners elena lea morgan weschenfelder elmw and frederick burkhart weschenfelder fbw were employed by caci premier technology inc caci and sycoleman corp in iraq during and they lived and worked full time on a military base living in republican guard barracks that had been refurbished by their employer petitioners were employed as intelligence analysts their jobs involved strategic and tactical intelligence and they worked with the iraqi interim government to help identify threats and to coordinate safe passage and gatherings within the country fbw left for iraq on date he returned to the united_states from april through and in relation to his mother’s funeral from august through date otherwise he stayed in iraq until date elmw left for iraq on or around date petitioners’ children remained in texas during living with elmw’s relatives or friends she returned to the united_states for days in date to attend fbw’s mother’s funeral and on date to spend the holidays with petitioners’ children she returned to iraq on date she returned to the united_states on date for days and then returned to iraq for the rest of that year she returned to the united_states on date when her employment in iraq ended she lived in germany from date until date when she moved to south carolina to work for the department of justice petitioners did not open an iraqi bank account or obtain iraqi driver’s licenses during or they did not belong to any social or religious organizations outside the military base during or they developed friendships with iraqi military personnel and iraqi citizens during the course of their work on date fbw and petitioners’ children moved to germany where fbw continued his work with caci elmw joined the family and worked in germany from date through date fbw lived in germany until date except for trips to the united_states from october through and january through date fbw had relatives in germany and he and the family were able to spend time with them while they were there petitioners worked on a military base during during that year they leased a townhouse that was not on the base they did not have a german bank account tax_return filings when petitioners commenced their employment in iraq the regional manager for their employer directed them to forms used to claim the sec_911 foreign_earned_income_exclusion petitioners never consulted an accountant or return preparer or other tax professional about their eligibility for the exclusion the internal_revenue_service irs has no record of returns filed by petitioners for or before date on date the irs prepared substitutes for returns for petitioners’ tax years and pursuant to sec_6020 on date the irs prepared a substitute for return for petitioners’ tax_year after the irs received petitioners’ returns in date assessments based on the substitutes for returns were abated an examination of petitioners’ returns was conducted and on date a form_300 civil penalty approval form approving the assertion of substantial_understatement penalties under sec_6662 was signed by the immediate supervisor of the examining agent transcripts of petitioners’ accounts for the years in issue do not reflect any prior assertion of that penalty the returns petitioners submitted on date for and were dated date date and date respectively each return showed a texas address for petitioners the return for did not include a form_2555 foreign_earned_income although reference to such a form was made on the first page of the return the return included separate forms for each petitioner and the return included a form_2555 for fbw on line of each form_2555 petitioners reported their tax home as a texas address established in date they claimed foreign_earned_income exclusions of dollar_figure dollar_figure and dollar_figure for and respectively petitioners’ return for reported dollar_figure in adjusted_gross_income after the claimed exclusion and dollar_figure tax owed their return for reported dollar_figure in adjusted_gross_income after the claimed exclusion and dollar_figure in tax owed petitioners’ return for failed to report an early retirement distribution to fbw of dollar_figure and wages of dollar_figure petitioners received the forms petitioners submitted for and contained inaccuracies as to dates that petitioners were in the united_states and omissions of information prescribed by the regulations fbw’s form_2555 for referred to a physical presence from through suggesting that the form was prepared sometime after the date appearing next to petitioners’ signatures on the return none of the returns contained a statement on the first page that it was filed pursuant to sec_1_911-7 as prescribed by the identified regulation preliminary comments opinion respondent contended through trial and in the opening brief that petitioners did not maintain sufficient contacts in iraq or germany to qualify for the exclusion of foreign_earned_income under sec_911 in order to focus on the procedural challenges to the validity of the elections respondent no longer challenges petitioners’ claims to the foreign_earned_income exclusions on the merits of their status as qualified individuals the minimal facts in the record concerning petitioners’ respective ties to the united_states on the one hand or iraq and germany on the other are included in our findings but we reach no conclusion as to whether the ties were sufficient to establish a foreign tax_home respondent’s procedural arguments may be made and addressed from the stipulated returns respondent contends that those returns were not filed until date petitioners claim that the returns were filed before that date and the dates appearing next to their signatures are apparently intended as evidence of timeliness elmw testified that conditions on the base in iraq made it impossible to secure proof of mailing returns to the irs she did not testify directly as to when and how the return was prepared and mailed from iraq or why conditions there prevented timely filing of the return in after petitioners left iraq or the return in when they were back in texas we cannot accept their claim that the returns were filed before for all issues therefore we conclude that the and returns were filed in date sec_911 and required election sec_911 provides that a t the election of a qualified_individual the qualified_individual may exclude from gross_income the foreign_earned_income of such individual to qualify for the exclusion the taxpayer must satisfy a three- part test the taxpayer must be a united_states citizen who is a bona_fide_resident of a foreign_country for an entire taxable_year or physically present in a foreign_country during at least days out of a 12-month_period sec_911 the taxpayer must have earned_income from personal services rendered in a foreign_country sec_911 and the taxpayer’s tax_home for the period must be outside the united_states sec_911 sec_911 is silent on the timing of a valid election however sec_911 gives the secretary specific authority to promulgate regulations on the making of an election by mandating that t he secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section sec_7805 provides that any election under this title shall be made at such time and in such manner as the secretary shall prescribe pursuant to this authority the secretary promulgated sec_1_911-7 income_tax regs which establishes timing requirements for a valid election we have previously rejected challenges to the regulation see 92_tc_1204 mcdonald v commissioner tcmemo_2015_169 the regulation provides four alternative timing methods by which a taxpayer may validly make the election see sec_1_911-7 income_tax regs because petitioners’ returns were not filed before date only the fourth alternative is available and it applies provided the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion a taxpayer filing an income_tax return pursuant to paragraph a i d or of this section must type or legibly print the following statement at the top of the first page of the form_1040 filed pursuant to sec_1_911-7 sec_1_911-7 income_tax regs because the irs discovered the failure to elect the exclusion and prepared substitutes for returns under sec_6020 before petitioners filed returns we deal below with subdivisions i d and petitioners also cite a procedure by which they might have requested a private_letter_ruling under sec_301_9100-3 proced admin regs with respect to the situation described in subdivision i d where they owed federal_income_tax after taking the exclusion into account and the irs discovered their failure to elect the exclusion because they did not make such a request we do not address that argument sec_1_911-7 income_tax regs provides that inadvertent errors or omissions do not render an election invalid if they are not material in determining whether the individual is a qualified_individual or intends to make the election and as to subdivision i d respondent contends that for and petitioners owed tax after taking into account the exclusions and therefore they are not entitled to the benefit of subdivision i d ’s extension of the timeliness requirements for the elections the returns petitioners filed for those two years reported amounts owing even after the exclusions were claimed respondent’s view is that the requirement of sec_1_911-7 income_tax regs that a taxpayer owe no federal_income_tax after taking into account the exclusion refers to there being no amount reported as amount you owe on the filed return for petitioners have conceded that they had unreported income from a retirement distribution and wages additional tax was also owed on those omitted items we do not express an opinion as to whether the conceded adjustments would be taken into account if petitioners had not reported a balance owed for petitioners argue that application of credits from and eliminated the tax owed for and subsequent credits to a taxpayer’s account do not change the amount owed on a return they merely reflect amounts deemed paid petitioners are not entitled to bootstrap their argument that tax was not owed by asserting that tax reported as owed was subsequently paid the reported liabilities for and disqualify their elections of the foreign_earned_income_exclusion for those years because their belated filings do not qualify under subdivision i d respondent concedes that petitioners did not owe tax after taking into account the exclusion for however respondent argues that the failure to type or print the statement specified in subdivision i d on the top of the return for that year and those for and is fatal respondent points out that the text of the regulation and the word must make the requirement mandatory respondent also explains at length why petitioners’ omissions are material respondent contends that strict compliance with the requirements of the regulation including the statement on the first page of the return citing sec_1_911-7 income_tax regs is necessary to allow the irs to make an accurate determination of petitioners’ eligibility for the exclusion on a late-filed return petitioners’ eligibility for the exclusion depends on accurate information as to the days fbw spent in germany and the location of petitioners’ tax_home during petitioners claim to have read the instructions before filing their return and do not explain how the omission could be regarded as inadvertent the return was filed over eight years after the election was due and at a time when petitioners’ tax status had been challenged by the irs the circumstances called for care in complying with the applicable regulations none of the predicates for the exception to the timely filing_requirements can be regarded as immaterial when each is a specified element of qualifying for the exception ie they have a consequence omission of the notice required on the first page of the return must also be considered with other errors in determining whether an individual is qualified for the exclusion and intends to make the election we have also considered whether petitioners’ late returns substantially complied with the regulations respondent argues that the doctrine does not apply because the applicable standards are established in sec_1_911-7 income_tax regs in any event respondent argues that the doctrine_of substantial compliance does not apply where the failure to comply fully relates to the substance or essence of a statute and the statute or regulation provides the manner in which an election is made with detailed specificity see 88_tc_1453 67_tc_1071 the regulations in this case are detailed and specific and are not lacking in clarity cf 968_f2d_459 5th cir holding that a taxpayer who exercises due diligence and good_faith in complying with an unclear regulation may be held to have substantially complied aff’g 96_tc_134 they include unambiguous provisions one of which was not complied with by petitioners citizens of the united_states are generally taxed on income earned outside the united_states unless a specific exclusion applies 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir and aff’d sub nom 357_f3d_1108 10th cir exclusions from income are construed narrowly taxpayers must bring themselves within the clear scope of the exclusion id pincite see 336_us_28 the exclusion under sec_911 depends on a valid election the specific provisions of sec_1_911-7 income_tax regs create an exception to the timeliness rules for a valid election and thus relate to the substance of the statute that provides an exclusion from the normal rules of taxation the failure to place the required statement on the front of the return is not just an error in filling out a complex form it is a material omission the form_2555 contained other errors omissions and inconsistencies including reporting that petitioners’ tax_home was in texas during under these circumstances we cannot hold that petitioners substantially complied with the requirements their untimely election for was not valid late-filing and substantial_understatement the commissioner has the burden of production with respect to penalties sec_7491 once the commissioner produces evidence that the penalty is appropriate the taxpayers bear the burden_of_proof as to any defense to the penalty see generally 116_tc_438 sec_6651 imposes an addition_to_tax for the late filing of a return absent a showing by the taxpayers of reasonable_cause and a lack of willful neglect for the reasons discussed at the beginning of this opinion we conclude that petitioners’ returns for and were not filed until date and that they have not established reasonable_cause or lack of willful neglect the additions to tax for the late filing of the returns will be sustained sec_6662 and b and imposes a penalty on any portion of an underpayment of federal_income_tax that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 because we agree with respondent that petitioners are not entitled to exclude foreign_earned_income for the years in issue a substantial_understatement of tax has been shown the stipulated exhibits also show that respondent’s agent obtained the required supervisory approval under sec_6751 once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id although petitioners argue that they followed the instructions in electing the foreign_earned_income_exclusion their forms were inadequate for the reasons discussed above they did not consult any qualified_tax professional as to their eligibility for the exclusion or the proper manner of electing it they have not offered any persuasive explanations of the failure_to_file timely returns and their retrospective arguments for exceptions to the timeliness requirements for the elections are not indications of a good-faith effort made when the returns were due we have considered the other arguments of the parties they are either without merit or not necessary to address in view of our resolution of the issues decision will be entered for respondent
